            Case 1:19-cv-08359-VEC Document 91
                                            90 Filed 06/23/21 Page 1 of 2




                                                                                  JEFFREY L. KESSLER


MEMO ENDORSED
                                            USDC SDNY                                                Partner
                                                                                             (212) 294-4698
                                            DOCUMENT                                  JKessler@winston.com
                                            ELECTRONICALLY FILED
   June 23, 2021                            DOC #:
                                            DATE FILED: 6/23/2021
   VIA ECF
   Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   40 Foley Square, Room 240
   New York, NY 10007

          Re:      Relevent Sports, LLC v. Fédération Internationale de Football Association and
                   United States Soccer Federation, Inc., No. 19-cv-08359-VEC

   Dear Judge Caproni:

           This firm represents Plaintiff Relevent Sports, LLC (“Relevent”) in the above-captioned
   action. We write to respectfully submit for the Court’s consideration the Supreme Court’s recent,
   unanimous decision in National Collegiate Athletic Ass’n v. Alston, No. 20–512 (June 21, 2021),
   attached hereto as Exhibit A, which was discussed during the parties’ June 15 oral argument. This
   supplemental authority is relevant to resolving the pending motions to dismiss. ECF Nos. 65, 68.
   Specifically, the Alston Court affirmed 9-0 that organizational rules promulgated and enforced by
   a multi-tiered membership-based sports governing body that restrict the competitive behavior of
   its members are concerted action (i.e., an agreement) and may violate Section 1 of the Sherman
   Act. See Ex. A at 1, 14, 18–19. This tenet of antitrust law plainly applies to the market division
   policy enforced by FIFA with the agreement of its members, which—like the NCAA—is a
   “sprawling enterprise” supported by a “thicket of associations and rules.” Id. at 7.

           As the Alston decision makes clear, the NCAA is the membership-based governing body
   for collegiate sports and is organized into three divisions. Id. These three divisions are comprised
   of various conferences which, in turn, include “about 1,100 colleges and universities” that actually
   or potentially compete with each other. Id. Each member conference and school is “subject to
   NCAA-issued-and-enforced” rules, including the athlete compensation rules challenged in Alston,
   which prohibited each NCAA-affiliated school from providing athletes with compensation above
   the NCAA-set limit. Id. at 8, 14. The Court in Alston thus recognized that the NCAA “and its
   members have agreed to compensation limits on student athletes” and “the NCAA and its
   conferences enforce these limits by punishing violations.” Id. at 8.

          FIFA’s structure of rules and policies applied to its members is, for purposes of assessing
   concerted action under the Sherman Act, indistinguishable from the structure of rules and policies
   applied by the NCAA to its members. FIFA is the membership-based governing body for soccer
   and is organized into six regional Confederations. Am. Compl. ¶¶ 25, 28. These six
                 Case 1:19-cv-08359-VEC Document 91
                                                 90 Filed 06/23/21 Page 2 of 2

                                                                                                 June 23, 2021
                                                                                                        Page 2


     Confederations are comprised of various National Associations which, in turn, include the
     professional soccer leagues and/or teams that actually or potentially compete with one another. Id.
     ¶¶ 25, 29. FIFA has admitted that, like the NCAA’s role in collegiate sports, FIFA is in the
     business of “making rules and regulations for football worldwide.” FIFA Mot. at 2–3 (identifying
     FIFA Council as a FIFA “governing bod[y]” that “represent[s]” FIFA’s membership). Each FIFA-
     affiliated Confederation, National Association, league and team is subject to these FIFA-issued
     and -enforced rules and policies (just as each member conference and school is subject to NCAA-
     issued and -enforced rules and policies). See id. (citing FIFA Statutes); Am. Compl. ¶ 34 (same).

              Finally, just like the NCAA members, which must agree to abide by all NCAA rules or
     face discipline for not doing so (Ex. A at 8), each FIFA member and affiliate must abide by the
     FIFA market division policy that was adopted by the “representative[]” FIFA Council in direct
     response to Relevent’s efforts to host an official season La Liga game in the U.S.1 As the Supreme
     Court recognized in Alston, a defendant sports organization may not simply “relabel” its rules
     restricting the competitive behavior of its members as innocuous guidance to “declare it ‘immune
     from §1 scrutiny.’” See Ex. A at 29 (quoting Am. Needle, Inc. v. NFL, 560 U.S. 183, 199 n.7
     (2010)).

               Relevent appreciates the Court’s time and attention to this matter.

Defendants' response, if any, is due by                        Respectfully submitted,
June 25, 2021.
                                                               /s/ Jeffrey L. Kessler
 SO ORDERED.                                                   Jeffrey L. Kessler




 HON. VALERIE CAPRONI         6/23/2021
 UNITED STATES DISTRICT JUDGE

    cc:        All Counsel of Record (via ECF)

     1
         On October 26, 2018, the FIFA Council issued the following statements in a press release:

               Following a request for guidance from the Spanish FA, US Soccer and CONCACAF, the FIFA
               Council discussed La Liga’s proposal to host an official 2018/19 regular season league match
               outside of Spain (in Miami).

               Consistent with the opinion expressed by the Football Stakeholders Committee, the Council
               emphasised [sic] the sporting principle that official league matches must be played within the
               territory of the respective member association.

     FIFA Council makes key decisions for the future of football development, FIFA.com (Oct. 26, 2018)
     https://www.fifa.com/about-fifa/who-we-are/news/fifa-council-makes-key-decisions-for-the-future-
     offootball-development (quoted by Am. Compl. ¶ 117 & n.33).
